NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1674-15T2

DANIELLE CARROLL,

        Petitioner-Respondent,

v.

NEWARK BOARD OF EDUCATION,

        Respondent-Appellant.

_____________________________________________

              Submitted March 14, 2017 – Decided           March 22, 2017

              Before Judges Espinosa and Guadagno.

              On appeal from the Division of Workers'
              Compensation, Claim Petition Nos. 2012-4364
              and 2012-4369.

              Biancamano & DiStefano, P.C., attorneys for
              appellant (Joseph V. Biancamano, on the
              briefs).

              Hobbie, Corrigan & Bertucio, P.C., attorneys
              for respondent (Michael R. Hobbie, on the
              brief).

PER CURIAM

        The court being advised by the parties in the above matter

that the issues in dispute have been amicably resolved, the appeal
is accordingly dismissed with prejudice and without costs to either

party.




                                2                           A-1674-15T2